Name: 92/166/EEC: Commission Decision of 28 February 1992 amending Commission Decision 92/25/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  health;  executive power and public service;  means of agricultural production
 Date Published: 1992-03-19

 Avis juridique important|31992D016692/166/EEC: Commission Decision of 28 February 1992 amending Commission Decision 92/25/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe Official Journal L 073 , 19/03/1992 P. 0026 - 0028 Finnish special edition: Chapter 3 Volume 41 P. 0115 Swedish special edition: Chapter 3 Volume 41 P. 0115 COMMISSION DECISION of 28 February 1992 amending Commission Decision 92/25/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe (92/166/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine, caprine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 91/688/EEC (2), and in particular Articles 14 and 15 thereof, Whereas Commission Decision 92/25/EEC (3) lays down the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe; whereas this Decision provides that Member States shall authorize imports of de-boned carcase meat of bovine animals from the regions of Mashonaland West and Central in Zimbabwe; Whereas an outbreak of foot-and-mouth disease has been reported in Zimbabwe which has been free for some time in the region of Mashonaland Central; Whereas the Zimbabwean authorities have taken certain veterinary control measures including vaccination of bovine animals in a small part of Mashonaland Central and the suspension of exports of fresh meat to the Community from the hitherto free area of the territory; Whereas the situation has improved and now it is possible to amend the regionalisation in Zimbabwe thereby suspending temporarily the veterinary region of Mashonaland Central but allowing importation into the Community of fresh de-boned meat from Mashonaland West; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 92/25/EEC, the words 'the veterinary region of Mashonaland Central and' are deleted. Article 2 The Annex to Decision 92/25/EEC is replaced by the Annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 377, 31. 12. 1991, p. 18. (3) OJ No L 10, 16. 1. 1992, p. 52. ANNEX ANIMAL HEALTH CERTIFICATE for de-boned fresh meat (1) of domestic animals of the bovine species, excluding offals, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Zimbabwe (veterinary region of Mashonaland West) Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic animals of the bovine species Nature of cuts (3): Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold store(s) (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the de-boned fresh meat described above is obtained from: (a) animals which were born and reared in the Republic of Zimbabwe and have remained in the veterinary region of Mashonaland West, for at least 12 months preceding slaughter or since birth in the case of animals less than 12 months old; (b) animals which bore, in accordance with the legal provisions, a mark indicating their region of origin that is for the veterinary region of Mashonaland West, northern part brand 'L' and for Mashonaland West, southern part, brand 'HL'; (c) animals which have not been vaccinated against foot-and-mouth disease during the preceding 12 months; (d) animals which on the way to the slaughterhouse and while awaiting slaughter therein have not come into contact with animals not satisfying the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container the latter was cleaned and disinfected before loading; (e) animals which when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter which included examination of the mouth and feet showed no symptoms of foot-and-mouth disease; (f) animals which have been slaughtered on different days from those on which animals which do not comply with the conditions required for export of their meat to the European Economic Community were slaughtered; (g) animals which were slaughtered between and (dates of slaughter); 2. the de-boned fresh meat described above: (a) originates from carcases which have matured at a room temperature of more than + 2 °C for at least 24 hours after slaughter and before the bones were removed; (b) has had the major lymphatic glands removed; (c) has, during all stages of its production, de-boning, and storage been kept strictly separate from meat not conforming to the requirements laid down in the decisions of the European Economic Community currently in force as regards export of meat to a Member State (with the exception of meat packed in boxes or cartons and kept in special storage areas). Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory) (1) Fresh meat means all parts fit for human consumption from domestic bovine animals, excluding offals, which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Only de-boned fresh meat from bovine animals, from which all bones and the major accessible lymphatic glands have been removed is authorized for importation. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.